DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltschko et al.1 (hereinafter “D1”) and further in view of Williams et al.2 (hereinafter “D2”).
With regard to claim 1, D1 teach method for analyzing the motion of a subject to separate it into modules, the method comprising: processing three-dimensional video data that represents the motion of the subject using a computational model to partition the video data into at least one set of modules and at least one set of transition statistics between the modules (see p. 1122, col 1 ¶ 2, col 2 last ¶: partitioning 3D video of mouse to generate sub-second blocks of behavior and transition statistics), wherein processing three-dimensional video data further comprises: isolating the subject from the background video data (see p. 1122 col 1 ¶ 3: extracting the mouse or foreground); identifying an orientation of a feature of the subject on a set of frames of the video data with respect to a coordinate system common to each frame (see p. 1122 col 1 ¶ 3: identifying orientation of mouse spine); modifying the orientation of the subject in at least a subset of the set of frames so that the feature is oriented in the same direction with respect to the coordinate system to output a set of aligned frames (see p. 1122 col 1 ¶ 3: aligning the mouse along the inferred axis of the spine); processing the aligned frames see p. 1122 col 1 ¶ 2, col 2 ¶¶ 2-3, fig. 1: pose dynamics data); and assigning the at least one set of modules to a category that represents a type of animal behavior (see abstract, p. 1122 ¶¶ 3-4, p. 1127 col 1 ¶¶ 3: characterizing the type of animal behavior based on the partitioned data and transitions).
D1 fail to explicitly teach using a multi-layer perceptron to output pose dynamics, however D2 teach the missing feature (see D2 ¶ 125). 
One skilled in the art would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to substitute the pose calculation algorithm in D1 with the multi-layer perceptron taught by D2 yielding predictable results and enhanced results through adaptive learning and backpropagation. 

With regard to claim 2, D1 teach herein the three-dimensional video data is first processed to output a series of points in a multidimensional vector space, wherein each point represents the 3D pose dynamics of the subject (see p. 1122 col 1 ¶ 2, col 2 ¶¶ 2-3, fig. 1: pose dynamics data).
With regard to claim 3, D1 teach wherein the subject is an animal in an animal study (see abstract, fig. 2: mouse).
With regard to claim 4, D1 teach wherein the subject is a a mouse, but does not explicitly teach wherein the subject is a human, however it is clear that the teachings of D1 may be applied to other subjects including human motion and behavior, which is merely an intended use recitation. Accordingly, it would have been obvious for one skilled in the art before the effective filing date to implement the teachings of D1 on human subject in order to predict the behavior, which can be useful for monitoring activity, for example. 

With regard to claim 6, D1 teach method for analyzing the motion of a subject to separate it into modules, the method comprising: pre-processing three-dimensional video data that represents the motion of the subject to isolate the subject from the background (see p. 1122 col 1 ¶ 3: extracting the mouse or foreground); identifying an orientation of a feature of the subject on a set of frames of the video data with respect to a coordinate system common to each frame (see p. 1122 col 1 ¶ 3: identifying orientation of mouse spine); modifying the orientation of the subject in at least a subset of the set of frames so that the feature is oriented in the same direction with respect to the coordinate system to output a set of aligned frames  (see p. 1122 col 1 ¶ 3: aligning the mouse along the inferred axis of the spine); processing the aligned frames see p. 1122 col 1 ¶ 2, col 2 ¶¶ 2-3, fig. 1: pose dynamics data); processing the aligned frames to temporally segment the pose dynamics data into separate sets of sub-second modules wherein each of the sub-second module in a set of modules exhibits similar pose dynamics (see p. 1122 col 2 ¶¶ 2-3, p. 1125 col 2 ¶ 2: partitioning into sub-second blocks of behavior); and displaying a representation of each of the sets of modules that occur with a frequency above a threshold in the three dimensional video data (see fig. 1-5: visualization of behavior modules that occur frequently, e.g, the top ten principal components; p. 1128 last ¶: most commonly observed sequence of three freezing modules). 
D1 fail to explicitly teach using deep learning model to output pose dynamics, however D2 teach the missing feature (see D2 ¶ 125). 
One skilled in the art would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to substitute the pose calculation algorithm in D1 with the deep learning multi-layer perceptron taught by D2 yielding predictable results and enhanced results through adaptive learning and backpropagation. 
With regard to claim 7, D1 teach wherein the processing the aligned frames step is performed using a model free algorithm (see p. 1125 col 1 ¶¶ 2-4, col 2 ¶¶ 3-4, p. 1127 col 1 ¶ 2: model-free and model based algorithms).
With regard to claim 8, D1 teach wherein the model free algorithm comprises computing an auto-correlogram (see p. 1122 col 2 ¶¶ 2: autocorrelation, fig. 1, p. 1125 col 1 ¶ 2).
With regard to claim 9, D1 teach wherein the processing the aligned frames step is performed using a model based algorithm (see p. 1125 col 1 ¶¶ 2-4, col 2 ¶¶ 3-4, p. 1127 col 1 ¶ 2: model-free and model based algorithms).
With regard to claim 10, D1 teach wherein the model based algorithm is an AR-HMM algorithm (see p. 1125 col 2 ¶ 2-3: AR-HMM algorithm).

Allowable Subject Matter
Claim 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wiltschko, Alexander B., et al. "Mapping sub-second structure in mouse behavior." Neuron 88.6 (2015): 1121-1135.
        2 US Publication No. 2012/0056800.